                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

JOHN ELMY, individually and on                     )
behalf of all other similarly situated             )
persons,                                           )
                                                   )
     Plaintiff,                                    )           NO. 3:17-cv-01199
                                                   )
v.                                                 )           JUDGE CAMPBELL
                                                   )           MAGISTRATE JUDGE FRENSLEY
WESTERN EXPRESS, INC., et al.,                     )
                                                   )
     Defendants.                                   )

                                               ORDER

         By Order (Doc. No. 73) entered on April 4, 2018, the Court granted Defendant’s

 Supplemental Motion to Stay (Doc. No. 61) to await the decision of the Supreme Court in New

 Prime, Inc. v. Oliveira. The Supreme Court issued its decision in New Prime on January 15, 2019.

 (Doc. No. 116). Accordingly, the stay entered in this action is lifted.

         It is so ORDERED.

                                                       ________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




     Case 3:17-cv-01199 Document 119 Filed 01/22/19 Page 1 of 1 PageID #: 991
